                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 ALCOA, Inc.,
                                                        C.A. NO. 06-451-JFB-SRF
                      Plaintiff,

        vs.                                           MEMORANDUM AND ORDER

 ALCAN ROLLED PRODUCTS-
 RAVENSWOOD LLC, f/k/a PECHINEY
 ROLLED PRODUCTS LLC, PECHINEY
 CAST PLATE INC., and CENTURY
 ALUMINUM COMPANY,

                      Defendants.


       This matter is before the Court after oral argument on cross motions for summary

judgment on claims arising under the Comprehensive Environmental Response

Compensation and Liability Act of 1980 (“CERCLA”), 42 U.S.C. § 9601, and the California

Hazardous Substances Account Act, Cal. Health & Saf. (“HSAA”) § 25363 [first provision

et seq. (commonly known as “little CERCLA”) (D.I. 370, 376, and 387) and for

indemnification and/or breach of contract (D.I. 374, 381, 384, and 385). This case

involves the cleanup of hazardous materials at the site of an aluminum cast plate

manufacturing and sales facility in Vernon, California.     The Court will address the

necessity of a jury trial on its own motion.

I.     BACKGROUND

       A.     Overview of Facts

       Plaintiff Alcoa, Inc. (“Alcoa”) owned and operated the facility from 1937 to 1998,

when it sold the property to defendant Century Aluminum Company (“Century”) after
                                         1
Alcoa was ordered to divest the plant as part of an anti-trust action. Pursuant to an

Acquisition Agreement, Alcoa sold the property to Century “as is, where is, with all faults”

and Century assumed all environmental cleanup costs, with a few exceptions that

required Alcoa to take certain remediation efforts in response to prior notices of violation

and to obtain a “no further action” (“NFA”) letter from the City of Vernon (“the City”)

Environmental Health Department (“EHD”). D.I. 380-1, Ex. 1, Acquisition Agreement at

24-25. The NFA letter, dated September 2, 1999, noted that no further remedial action

was required "based on the assumption that the information submitted in the

documentation [provided by Alcoa] is complete and correct" and specifically stated that

"[f]urther review or determinations may be necessary if subsequent information, which

significantly affects any decision, is found." D.I. 21, Declaration of Christine F. Roussel

(Roussel Decl.”), Ex. C, NFA letter at 1-2; see D.I. 48, Pechiney Answer, Counterclaim

and Cross-claim at 14.

       In 1999, Century sold the property to defendants Alcan Rolled Products-

Ravenswood LLC, f/k/a Pechiney Rolled Products LLC and Pechiney Cast Plate Inc. (now

a wholly-owned subsidiary of Alcan) (collectively, “Pechiney”), pursuant to a Stock and

Asset Purchase Agreement (“Century-Pechiney Purchase Agreement”) and a site-

specific Indemnification Agreement.     “Vernon Indemnification Agreement.” D.I. 21-2,

Roussel Decl., Ex. D; D.I. 21-3, Id., Exs. D and E. As part of the sale, Century agreed to

provide Pechiney with indemnities similar to those Alcoa had provided to Century,

including indemnification for environmental liabilities, provided that the cleanup was

required “pursuant to environmental law or a directive or order of an authorized

                                             2
governmental agency.” D.I. 21-2, 21-3, Ex. D, Century-Pechiney Purchase Agreement

at § 3.16(d), § 9.02.

       Pechiney operated the facility until January 31, 2006, but denies using PCBs,

TCEs or Stoddard Solvents in its operations. D.I. 48, Pechiney Answer, Counterclaim

and Cross Claim. In 2006, Pechiney closed its operations and agreed to sell the site to

the City. Pechiney and the City executed a sales agreement on March 6, 2006, that

included representations that Pechiney would remediate the site.         D.I. 21-4, Ex. F,

Pechiney-City Agreement, Ex. G, Addendum. The City sent notices to both Pechiney and

Alcoa concerning a need to remediate the site. D.I. 37-2, Ex. 3 & Ex. 6. Pechiney later

performed demolition and excavation work at the site. D.I. 48. Pechiney also sent letters

to Alcoa and Century demanding indemnification under the above contracts. Alcoa

declined the indemnification request stating that any response costs were not pursuant

to a directive or order and shortly thereafter, filed this action against both Pechiney and

Century.

       B.     Procedural History

       On July 25, 2006, Alcoa filed this declaratory judgment action, seeking a

declaration that it owes no liability to Century for the environmental contamination

discovered at the site and a determination that Pechiney cannot recover remediation

costs from Alcoa under CERCLA. D.I. 1, Complaint at 6-9; see D.I. 45, Memorandum

Opinion (“Mem. Op.”) at 1. In its complaint, Alcoa relates that defendant Century had

asserted a claim for indemnity and defendant Alcan/Pechiney had threatened to bring

CERCLA claims against it to recover costs associated with what Alcoa characterized as

                                            3
Alcan's “development activities” at the facility. D.I. 1, Complaint at 1. Alcoa alleges it

does not owe any indemnity to Century under the Acquisition Agreement because the

basis for Century's demand involves subsequent actions undertaken by defendants Alcan

and Pechiney. Id. at 6-7. Alcoa also contends it rejected Century’s and or Pechiney’s

claims for indemnification under the acquisition agreement because the proposed

development by [then Alcan] was “not required by the directives and orders of the EHD.”

Id. at 5,7.

       In response, defendant Alcan Inc. (“Alcan”) filed a motion to dismiss for lack of

personal jurisdiction. D.I. 12. The Court granted that motion on a showing that Alcan,

Inc., a Canadian corporation headquartered in Montreal, was a holding company with no

operations in the United States and no business, operations, property or employees in

Delaware. D.I. 46, Mem. Op. at 4. The Court noted, however, that Alcan did not challenge

the Court’s jurisdiction over its subsidiary, Pechiney, which was incorporated in Delaware,

and the case proceeded against Pechiney. Id.

       Defendant Century filed a motion to dismiss for failure to join the City of Vernon as

an indispensable party. D.I. 19, Motion. The Court denied the motion finding that:

       Based upon the record before the court, it appears that the City has, in its
       official capacity, separately requested that plaintiff and Alcan remediate the
       Vernon facility. Whether either, or both, of these requests constitute a
       "directive or order" as contemplated by the acquisition agreement may be a
       question of fact (or semantics); it does not necessarily require that the City
       be a party to this action.

D.I. 45, Mem. Op. at 11. The Court noted in a footnote that:

       The 2006 purchase agreement between the City and Alcan also requires
       that the Vernon facility be remediated. D.1. 21, ex. G at § 26.7. Because
       the City unquestionably had the authority to demand remediation pursuant
                                            4
       to Ordinance 961, the fact that the City's contract specified remediation as
       a condition precedent does not render the City necessary and indispensable
       to the inquiry of who pays for that remediation. The court need not
       determine which "hat" the City was wearing when it requested remediation
       from Alcan, as Century suggests, only whether the City made a request
       under Ordinance 961. D.I. 41 at 16.

D.I. 45 at 10 n.11. In ruling on the motions, the Court acknowledged that Alcoa invoked

CERCLA as the basis of its claim but did not rely on any particular provision of the statute,

noting that Alcoa’s grounds for a judgment that it owed no liability to Pechiney were

relatively unclear. D.I. 45, Mem. Op. at 12 n.15. The defendants also moved to transfer

venue to the Southern District of California (D.I. 14, Motion) and that motion was denied.

D.I. 42, Mem. Op.

       After the Court ruled on the motions, Pechiney filed its response to Alcoa’s

complaint, asserting affirmative defenses, counterclaims against Alcoa for cost recovery

under 42 U.S.C. § 9607 (“CERCLA § 107”), for contribution under the California

Hazardous Substances Account Act, Cal. Health & Saf. Code (HSAA) § 25363(e),

equitable indemnification, negligence, and trespass, and a cross-claim against Century

for indemnification under the Century-Pechiney Purchase Agreement and the Vernon

Indemnification Agreement. D.I. 48, Answer, Affirmative Defenses, Counterclaims and

Cross Claim. As affirmative defenses to Alcoa’s CERCLA claims, Pechiney asserted it

was a third-party act under 42 U.S.C. § 9607(B)(3) and it was an innocent holder under

42 U.S.C. § 9601(35). It did not assert it had contribution immunity under 42 U.S.C. §

9613(f)(2).

       Alcoa filed an answer to Pechiney’s cost recovery counterclaims on August 13,

2007. D.I. 52, Answer, Affirmative Defenses, and Counterclaims. Alcoa denied liability
                                          5
for Pechiney’s cost recovery claim under CERCLA § 107 and its contribution claim under

HSAA, thought it admitted it had owned and operated the site and did not dispute that

hazardous substances had been found in the soil there. Id. at 4-5, 8. Alcoa asserted the

affirmative defense of third-party liability under 42 U.S.C. § 9607(b)(3) and it sought an

equitable allocation under both CERCLA and the HSAA. Id. at 8. Further, it asserted

counterclaims against Pechiney for contribution “from a person who is liable under

CERCLA § 107” under 42 U.S.C. § 9613(f)(1), and under the HSAA, § 25363(e). Id. at

14-15. It also asserted a counterclaim for unjust enrichment contending that Pechiney’s

CERCLA claims, if successful, would reap a windfall by forcing Alcoa to pay for

redevelopment costs for which Pechiney should be responsible. Id. at 16.

      Defendant Century also filed an answer, cross-claims and counterclaims against

Alcoa and Pechiney. D.I. 51, D.I. 49. It denied any obligation to indemnify Pechiney,

asserting contractual defenses, and counterclaims against Alcoa for defense and

indemnification, breach of the Acquisition Agreement, and failure to mitigate and asserted

a cost recovery and contribution claim against Pechiney and Alcoa. It asserted no

releases occurred while it owned the property. D.I. 52 at 16-23.

      The parties jointly sought a stay of the action on October 3, 2008, representing to

the court that “the quantum of environmental liabilities was uncertain” pending approval

of the Department of Toxic Substances Control (“DTSC”) and the City of a Feasibility

Study/Remediation Action Plan” (FS/RAP) that had been submitted by Pechiney to the

DTSC and the United States Environmental Protection Agency (“EPA”), the outcome of

which was uncertain. D.I. 100. Based on those representations, the Court stayed the

                                            6
action. Text entry dated October 7, 2008. On June 22, 2012, the Court administratively

closed the case until further order. D.I. 112. On periodic reports from the parties, the

case remained stayed for eight years. D.I. 102, 105, 107, 109, 111, 115, and 116. The

record shows that the parties were all notified and involved in the FS/RAP process and

Alcoa had submitted supplemental information requested by the DTSC. D.I. 102, Letter

submitted to the Court dated July 9, 2009.

       The Court lifted the stay on June 30, 2016, and the case was reopened. D.I. 117.

Pechiney was later permitted to amend its Answer and Cross Claim against Century to

include a prayer for attorney fees and defense costs as a remedy. D.I. 143, Motion; D.I.

202, Order. The facts related in the order include additional factual allegations of events

that occurred during the stay, as set forth on Pechiney’s proposed amended cross-claim,

as follows:

       Pechiney alleges that pursuant to the directive and order of various
       government agencies, including the EHD, the California Department of
       Toxic Substances Control ("DTSC"), and the US EPA, PCP conducted an
       investigation and remediation of certain environmental conditions at the
       Vernon Facility. (D.I. 142, Ex. A at ¶ 20). Pechiney alleges that the
       investigation and remediation confirmed the presence of hazardous
       substances in soil, subsurface structures, and groundwater at the Vernon
       Facility. Id. PCP, through its consultant, submitted a Feasibility Study,
       dated July 20, 2007. (Id. at ¶ 21) DTSC also required approval and
       implementation of a Remedial Action Plan for the Vernon Facility. (Id.) A
       Remedial Action Plan, dated June 28, 2012, evaluating potential remedial
       alternatives and proposing a remedy to address the contamination present
       at the Vernon Facility was submitted by PCP's consultant, on its behalf, to
       DTSC and approved. (Id.) The US EPA also required additional work
       relating to PCBs at the Vernon Facility, which was completed in 2015. (Id.
       at ¶ 22)




                                             7
D.I. 202, Mem. Op. at 4-5. Pechiney did not assert contribution claim immunity as an

affirmative defense to Alcoa’s CERCLA claims in its amended pleading. D.I. 142, Ex. A,

First Amended Cross Claims.

       The record shows that in April 2007, the DTSC, the state agency responsible for

cleanup, asserted jurisdiction over the site, and issued an Imminent and Substantial

Endangerment Determination and Consent Order in July 2010 (“DTSC Order”). D.I. 303-

1, Ex. W, DTSC Order at 1. The DTSC Order found Pechiney was a responsible party

under HSAA § 25325.5 and required Pechiney to clean up the hazardous substances at

the site. Id. at 9. In the order, the DTSC noted that Alcoa was a prior owner of the

property and stated that:

       Between 1990 and 1999, Alcoa conducted a number of Investigations at the
       Property, and found soil containing petroleum hydrocarbons (including
       Stoddard solvent), metals, PCBs, and VOCs. Alcoa's investigations also
       identified PCBs in concrete (30 milligrams per kilogram [mg/kg]) and
       trichloroethene (TCE), 1,2-dlchloroethane (OCA), and chloroform in
       groundwater beneath the southwestern portion of the Property (Parcel 7).

       Between November and December 2005, a Phase II Investigation was
       conducted by [Pechiney] as the initial remedial Investigation at the Property.
       During the initial remedial investigation, soil containing PCBs, TCE, and
       metals and concrete containing PCBs were identified at the Property. These
       hazardous substances were found at higher concentrations than those
       previously detected in areas Investigated by Alcoa and in areas not
       Investigated by Alcoa.

Id. at 4. Hazardous substances, including total petroleum hydrocarbons (TPH), including

Stoddard solvent, polychlorinated biphenyls (PCBs), volatile organic compounds (VOCs)

and metals, primarily arsenic, were found in concrete slabs, soil, storm water outfalls, soil

and gravel drainage areas, groundwater and soil vapor. Id. at 4-5. The substances were

identified as carcinogenic or toxic and routes of human exposure were found to be direct
                                             8
ingestion, dermal exposure and inhalation of particulates. Id. at 6. Further review and

approval by the DTSC is contemplated in the order. Id. at 16-19, 22, 25. The DTSC

reserves the right to unilaterally modify the order. Id. at 27. The DTSC order also

provides that:

       Nothing In this Order shall constitute or be construed as a satisfaction or
       release from liability for any conditions or claims arising as a result of past,
       current or future operations of Respondent. Nothing in this Order is
       intended or shall be construed to limit the rights of any of the parties with
       respect to claims arising out of or relating to the deposit or disposal at any
       other location of substances removed from the Site. Nothing in this Order
       Is Intended or shall be construed to limit or preclude DTSC from taking any
       action authorized by law to protect public health or safety or the environment
       and recovering the cost thereof. Notwithstanding compliance with the terms
       of this Order, Respondent may be required to take further actions as are
       necessary to protect public health and the environment.

Id. at 25

       C.     Law

       Congress enacted CERCLA in part “to force polluters to pay for costs associated

with remedying their pollution.” United States v. Alcan Alum. Corp., 964 F.2d 252, 258

(3d Cir. 1992). “Two provisions of [CERCLA]—§§ 107(a) and 113(f)—allow private

parties to recover expenses associated with cleaning up contaminated sites.” United

States v. Atl. Research Corp., 551 U.S. 128, 131 (2007); see also Cranbury Brick Yard,

LLC v. United States of Am., 943 F.3d 701, 704 (2019).

       Under CERCLA § 107, a private party, including a “potentially responsible party”

(“PRP”), is allowed to recover expenses it has incurred in cleaning up a contaminated

site. 42 U.S.C. § 9607(a); United States v. Atl. Research Corp., 551 U.S. 128, 131 (2007).

Section 107(a) lists the four classes of people liable for response costs: the facility’s

                                              9
current owner or operator; any person who owned or operated the facility “at the time of

disposal” of a hazardous substance; one who arranged for disposal or arranged for

transport for disposal of a hazardous substance; and one who accepts hazardous

substances for transport. 42 U.S.C. § 9607(a)(1)-(4). Those people or entities are liable

for --

         (A) all costs of removal or remedial action incurred by the United States
         Government or a State or an Indian tribe not inconsistent with the national
         contingency plan;1

         (B) any other necessary costs of response incurred by any other person
         consistent with the national contingency plan[.]

42 U.S.C. § 9607(a)(4). If a cost-recovery suit under CERCLA § 107 succeeds, the

defendants are strictly as well as jointly and severally liable. Cranbury Brick Yard, LLC v.

United States, 943 F.3d 701 (3d Cir. 2019). In order to spread responsibility among those

entities, CERCLA provides for reimbursement of costs incurred by the government or a

liable PRP through a cause of action under § 107 for “cost recovery” from PRPs for any

necessary costs incurred as the result of a release of a hazardous substance. Asarco

LLC v, Atl. Richfield Co., 866 F.3d 1108, 1115 (9th Cir. 2017). Section 107(a) is limited

to recovery of response costs the suing PRP itself directly incurred.                    Id.; see Atl.

Research, 551 U.S. at 139, (“[Section] 107(a) permits recovery of cleanup costs but does

not create a right to contribution.”). To recover under CERCLA, a plaintiff must prove that

the costs it incurred at a site were “necessary” for the cleanup.” Asarco, 866 F.3d at 1116




1The National Oil and Hazardous Substances Pollution Contingency Plan (“NCP”), 40 C.F.R. § 300, affords
a rebuttable presumption the expenses incurred under the direction and/or order of governmental agencies
are necessary. Id.
                                                  10
n.3; see also Regional Airport Auth. of Louisville v. LFG, LLC, 460 F.3d 697, 703 (6th Cir.

2006). There is general agreement that “necessary” requires that an actual and real

threat to human health or the environment exist before initiating a response action. Reg.

Airport, 460 F.3d at 703. Id.

      If a polluter is or may be liable under CERCLA, or has settled its liability with the

states or federal government, it may sue other polluters for contribution under either 42

U.S.C. § 9613(f)(1) (responsible party) or § 9613(f)(3) (settling party). See Cranbury, 943

F.3d at 705. Cost recovery and contribution are similar and somewhat overlapping

remedies. Id. Polluters may bring both kinds of claims against one another. Id.; see Atl.

Research, 551 U.S. at 141.

      CERCLA Section 113(f)(1) provides for contribution as follows:

      Any person may seek contribution from any other person who is liable or
      potentially liable under section 9607(a) of this title, during or following any
      civil action under section 9606 of this title or under section 9607(a) of this
      title. Such claims shall be brought in accordance with this section and the
      Federal Rules of Civil Procedure, and shall be governed by Federal law. In
      resolving contribution claims, the court may allocate response costs among
      liable parties using such equitable factors as the court determines are
      appropriate. Nothing in this subsection shall diminish the right of any person
      to bring an action for contribution in the absence of a civil action under
      section 9606 of this title or section 9607 of this title.

42 U.S.C. § 9613(f)(1) (emphasis added). A polluter who settles its CERCLA liability with

the federal or state government enjoys immunity under 42 U.S.C. § 9613(f)(2) from




                                            11
ontribution claims.2 Cranbury, 943 F.3d at 705. As to persons not party to the settlement,

CERCLA provides:

        A person who has resolved its liability to the United States or a State for
        some or all of a response action or for some or all of the costs of such action
        in an administrative or judicially approved settlement may seek contribution
        from any person who is not party to a settlement referred to in paragraph
        (2).

42 U.S.C. § 9613(f)(3)(B). A polluter who enjoys immunity from contribution claims under

§ 9613(f)(20 cannot bring a cost recovery claim, but may only bring a contribution claim.

Cranbury, 743 F.3d at 705; see Agere Sys., Inc. v. Advanced Envtl. Tech. Corp., 602 F.3d

204, 229 (3d Cir. 2010)). “[T]he Agere Systems rule helps apportion cleanup costs

equitably by keeping polluters from using their immunity as both sword and a shield.” Id.

Without that rule, settling polluters could wield the immunity § 9613(f)(2) offensively to

escape liability by imposing on-hundred percent of its liability on a nonsettling polluter

through joint and several liability under § 9607(a). See Cranbury, 743 F.3d at 706.

        As the Supreme Court has made clear, § 113 is available only to those who have

been sued. Reg. Airport, 460 F.3d at 703 n. 4. The “response action” referred to in §




        2   That statute provides:

        (2) Settlement

        A person who has resolved its liability to the United States or a State in an administrative
        or judicially approved settlement shall not be liable for claims for contribution regarding
        matters addressed in the settlement. Such settlement does not discharge any of the other
        potentially liable persons unless its terms so provide, but it reduces the potential liability of
        the others by the amount of the settlement.

42 U.S.C. § 9613(f)(2). This section confers what is generally known as contribution immunity.

                                                      12
113(f)(3)(B) need not have been initiated pursuant to CERCLA.3 Trinity Indus., Inc. v.

Chicago Bridge and Iron Co, 735 F.3d 131, 136 (3d Cir. 2013) (stating a state-initiated

response action will suffice). The statute of limitations for an action under § 107(a) is six

years, whereas the statute of limitations for an action under § 113(f)(1) is three years.

Cranbury, 743 F.3d at 710; 42 U.S.C. § 113(g) & (3).

        The Third Circuit explains:

        In a typical CERCLA lawsuit, this is how cost-recovery and contribution
        claims would interact: because cost-recovery actions impose joint-and-
        several liability, both companies would theoretically be on the hook for
        100% of the billion-dollar liability. While joint-and-several liability helps
        compensate fully those who clean up pollution, it sometimes leads to
        inequitable results.

        Fortunately, CERCLA has an answer: the two companies could cross-claim
        for contribution and ask the court to split the bill between them in proportion
        to their percentages of fault. But litigation is costly and time consuming. So
        CERCLA encourages polluters to settle with the government to get
        cleanups started sooner. Contribution-claim immunity under § 9613(f)(2)
        promotes those efficient settlements.

Id. at 706. When a private party asserts a contribution claim, the claim is subject to the

Court's broad discretion to allocate costs among liable parties, using such equitable

factors as the court should deem appropriate. Id. at 705. The HSAA is the California



3 “‘Response’ is a term of art under CERCLA and means “remove, removal, remedy, and remedial action.”
Asarco, 866 F.3d at 1116 n.3; see 42 U.S.C. § 9601(25). A “removal” means, inter alia, “the cleanup” or
removal of released hazardous substances from the environment” and any actions that may be necessary
“in the event of the threat of release of hazardous substances into the environment.” Id. at 115-16; see §
9601(23)). “A ‘remedial action” means, inter alia, “actions consistent with permanent remedy taken instead
of or in addition to removal actions . . . to prevent or minimize the release of hazardous substances so that
they do not migrate to cause substantial danger to present or future public health or welfare or the
environment.” Id.; see § 9601(24). With some exceptions, a “release” under CERCLA means “any spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing into the environment (including the abandonment or discarding of barrels, containers, and other
closed receptacles containing any hazardous substance or pollutant or contaminant)” Id. 1116 n.3; see 42
U.S.C. § 9601(22).
                                                    13
counterpart to CERCLA and incorporates many CERCLA concepts. Foster-Gardner, Inc.

v. Nat’l Union Fire Ins. Co., 18 Cal 4th 857,865 (1998).

       “The right to a jury trial in federal court, regardless of whether the claim arises

under state law, presents a question of federal law.” In re City of Phila. Litig., 158 F.3d

723, 726 (3d Cir. 1998). “[A] jury trial is not available in a claim brought under section

9607 [of CERCLA].” See Hatco Corp. v. W.R. Grace & Co. Conn., 59 F.3d 400, 412 (3d

Cir. 1995). “Under CERCLA, 42 U.S.C. § 9607(e), ‘agreements to indemnify or hold

harmless are enforceable between [private] parties but not against the government.’”

Hatco, 59 F.3d at 404 (quoting Smith Land & Improvement Corp. v. Celotex Corp., 851

F.2d 86, 89 (3d Cir. 1988)). Although these private agreements cannot nullify a party's

underlying CERCLA liability, they are effective to shift the ultimate financial loss. Id.

       D.     Cross-Motions on CERCLA (D.I. 370, 376, and 387).

       Pechiney seeks a determination by the Court: (1) that Alcoa is liable to Pechiney

under CERCLA § 107(a) for costs Pechiney incurred to clean up Alcoa’s pollution at a

former aluminum cast plate facility in Vernon, California (the “Site”); (2) that Pechiney is

entitled to a declaratory judgment as to Alcoa’s liability for Pechiney’s future response

costs under CERCLA § 113(g); and (3) that Pechiney’s response costs are presumed to

be necessary and consistent with the NCP because they were incurred under the

direction and/or order of governmental agencies. D.I. 370. It argues that undisputed

evidence establishes the elements of Alcoa’s liability under § 107 of CERCLA—-(1) that

the Site is a “facility”; (2) a “release” or “threatened release” of a “hazardous substance”

from the Site has occurred; (3) Alcoa is a “covered person” within the meaning of

                                             14
CERCLA; and (4) Pechiney incurred some “response costs,” with the amount to be

determined later.

        Alcoa responds that Pechiney’s response costs were not necessary to respond to

an actual and real threat and it asserts a joint cross-motion for summary judgment

together with Pechiney for a judgment in its favor on that issue. D.I. 376. They argue

that Pechiney’s costs are not recoverable as a matter of law because the site did not pose

an actual threat to public health or safety when Pechiney committed to its redevelopment

plan in 2006. They contend that Pechiney’s decision to remove the concrete cap on the

site, as part of its contractual obligations to the City, created the danger to public health.4

Alcoa also argues in a separate motion that Pechiney cannot assert a claim for cost

recovery under § 107, but is limited to contribution under § 113. D.I. 387. It contends

that the DTSC order affords Pechiney contribution claim immunity under 42 U.S.C. §

9613(f)(2) and therefore its § 9607(a) claim is extinguished under Third Circuit caselaw.

        In response to Pechiney’s summary judgment motion, Alcoa also argues that the

DTSC Order does not provide Pechiney with a presumption of NCP compliance because

discovery has exposed Pechiney’s scheming with the City of Vernon that irreparably taints

that Order.5 It argues that the issue of “necessary costs” is inextricably intertwined with



4 Alcoa and Century also argue that Pechiney lacks sufficient evidence to show that $7 million of the $26
million it expended were for remediation rather than redevelopment, based on Pechiney’s own expert’s
testimony, and that Pechiney’s inadequate accounting bars recovery of the $ 7 million. Pechiney responds
that Alcoa and Century misconstrue its expert’s testimony.

5In that vein, Alcoa argues that in previously concealed machinations, Pechiney manufactured an ersatz
CERCLA claim, enlisting the willingness of its contractual partner, the City of Vernon, to facilitate an
unethical scheme whereby Pechiney promised to do work far exceeding that warranted by the Facility’s
environmental condition in pursuit of profits.
                                                   15
the issue of Pechiney’s compliance with the NCP. Also, it argues, regardless of any

presumption, that there is significant evidence of more cost-effective alternatives that

were not adequately considered or implemented which rebuts any presumption and, at a

minimum, creates a triable issue of fact.

       In response to Alcoa’s argument that it is barred from pursuing a § 1607(a) claim,

Pechiney responds that neither statutory “trigger” for a CERCLA § 113(f) contribution

claim has occurred—Pechiney is not subject to a “civil action” under §§ 106 or 107 and

only orders that “resolve” a party’s liability to the government are “settlements” that trigger

§ 113(f)(3)(B). It also contends there is no dispute that Pechiney’s § 107 claim was proper

when filed and states that it did not release or dispose of hazardous substances at the

site. In response to the joint motion, Pechiney argues that for Alcoa and Century to

pretend, long after the fact, that the site cleanup was completely unnecessary and should

not have taken place is absurd and contrary to the facts and the law. It argues that Alcoa

and Century knew all along that the site would require a costly cleanup and that is why

the both Alcoa and Century negotiated indemnification agreements for the environmental

cleanup at the site, with both Alcoa and Century retaining future cleanup liability.

       II.    Discussion

       The Court finds Pechiney has not established it is entitled to judgment as a matter

of law on its CERCLA cost recovery claim. D.I. 370. It has not established the elements

of a cost recovery claim as a matter of law. Though there may be no dispute that the site

is a facility, that a release has occurred, that Alcoa is a covered person, and that response

costs were incurred, there are genuine disputes relating to Alcoa’s defenses and

                                              16
counterclaims/cross-claims.      Alcoa continues to maintain that the site was properly

remediated when sold to Century and assets the defense that a third party is responsible.

There are genuine issues of fact as to the timing and causation of the contamination, the

adequacy of Alcoa’s earlier remediation, and whether and to what extent Pechiney’s

expenditures were necessary as defined in CERCLA.

       Evidence in the record shows that both Pechiney and Alcoa were notified of

potential liability in 2006 by the City. Alcoa owned the property for more than 50 years

and admits that it used PCBs and Stoddard solvent in its operations, so it cannot credibly

claim it is not a potentially responsible party under CERCLA. Both Alcoa and Pechiney

are former owners of the property. Clearly a release of hazardous substances occurred,

but the timing and the nature of the release is disputed. Whether Pechiney’s decision to

change the use of the property and conduct demolition and excavation triggers CERCLA

liability is also a matter of dispute.

       With respect to Alcoa’s assertion that Pechiney’s § 107 claim is precluded and

Pechiney is limited to a contribution remedy (D.I. 387), the Court finds Alcoa’s position is

without merit.    Alcoa put its liability under CERCLA § 107 at issue by seeking a

determination that it had no CERCLA liability in the declaratory judgment action, by

asserting an affirmative defense of third-party liability, and by asserting counterclaims of

cost recovery and contribution against Pechiney. Alcoa’s denial of any liability under

CERCLA is a claim based on CERCLA § 107.

       Contrary to Alcoa’s assertion, the Court finds the DTSC order is not a settlement

that affords contribution immunity to Pechiney under § 9613(f)(2). In contrast to the order

                                            17
at issue in Cranbury, the DTSC order did not expressly confer contribution immunity, and,

in fact, expressly disclaimed it. Moreover, Pechiney did not assert a contribution immunity

as a claim or defense. Of course, at the time it filed its original pleading, it could not have

because the order had not yet issued. However, it was fully aware of the order when it

filed its motion to amend its pleading and did not raise it then. Accordingly, § 113(f)(3)(B)

is not applicable in these circumstances.          Pechiney’s contribution claim is instead

premised on § 9613(f)(1)—it would seek contribution from another party liable under §

9607. Any contribution claim would arise “during or following any civil action under . . .

section 9607(a)” 42 U.S.C. § 9607(f)(1). This is such an action.

       Alcoa’s liability under § 9607 is the heart of this action. Assuming Alcoa is found

jointly and severally liable, Pechiney can assert its claim for contribution. Except for the

odd alignment of parties caused by Alcoa’s preemptive filing of the action as one seeking

declaratory relief, this case is similar to the ordinary case, as set out in Cranbury: because

cost-recovery actions impose joint-and-several liability, both companies (as admitted

owners/operators of the property) would “theoretically be on the hook for 100% of the

cleanup liability.” Cranbury, 743 F.3d at 706. To avoid an inequitable result, the two

companies can cross claim for contribution and ask the court to split the bill between them

in proportion to their fault. Id. That is the present posture of the case.

       The Court also rejects Alcoa’s and Century’s argument that Pechiney’s response

costs were not necessary to respond to an actual and real threat. The Court finds the

contention that the lack of any threat to health and safety entitles Alcoa and Century to a

summary judgment is untenable. That contention is not borne out by the facts. The

                                              18
record shows that both Alcoa and Pechiney were notified in 2006 by the City

Environmental Health Department that hazardous material remediation was necessary.

As present and former owners, both were regarded as potentially responsible parties

under CERCLA. Alcoa has not shown as a matter of law that the remediation it undertook

in 1998 and 1999 was adequate to protect health and safety. The DTSC order makes a

factual determination that the site was hazardous to health in 2005-2006. Alcoa’s reliance

on the NFA letter is misplaced because the regulatory authority reserved the right to

change its determination if circumstances changed.

       To the extent it is relevant, there are also disputes of fact on Alcoa’s assertions of

collusion and unethical conduct by Pechiney. The Court’s earlier finding that the City had

the authority, wearing its regulatory hat, to order removal or remediation by Pechiney is

the law of the case. Whether, if proven, allegations of collusion, impropriety, bad faith or

improper motives affect the parties’ CERCLA liability can be pursued as part of the Court’s

consideration, in its broad discretion, of cost allocation among liable parties using the

equitable factors that the Court deems appropriate.

       A.     Summary Judgment - Contract/Indemnification

              1. Pechiney’s and Century’s Cross-Motions (D.I. 374 and D.I. 381)

       Pechiney seeks partial summary judgment in its favor on its breach of contract

claim against Century.     D.I. 374.    It argues that Century was required under the

Indemnification Agreement § 10.03 to indemnify for (1) the Alcoa 7 items, (2) offsite cost

and (3) non-voluntary costs. Pechiney contends that Century admits through its expert’s

testimony that Pechiney incurred over $5 million in costs cleaning up the Alcoa 7 items,

                                             19
and $10 million in offsite and non-voluntary costs and Pechiney seeks a determination as

a matter of law that it is entitled to judgment in that amount.

       Century disputes that contention and moves for summary judgment in its favor on

Pechiney’s contractual indemnification claim. D.I. 381. Century contends that Pechiney’s

recovery for breach of contract is barred by its bad faith and its own breach of the implied

covenant of good faith and fair dealing. It argues Pechiney’s alleged collusion with the

City and unethical scheme to pass its redevelopment costs off on Century bars

Pechiney’s recovery. Century also contends that it is undisputed that Pechiney failed to

consult or coordinate with Century prior to contractually assuming the obligation to

undertake remediation at the site before in the sale agreement with the City on March 20,

2006, as required under the contract at issue. Further, it argues that Pechiney’s costs

were not required by environmental law or by a cleanup order from an authorized

governmental agency as required under the Indemnification Agreement.

       In response, Pechiney asserts that Century has an indemnity obligation under the

Purchase Agreement as well as the Indemnification Agreement and argues that Century’s

interpretation of “consultation” is too narrow. It also argues it did consult with Century

and tendered the indemnification claim. Also, it contends that Century earlier admitted

that the DTSC order was a governmental order under the indemnification agreement. It

vigorously denies any purported nefarious motives in the remediation efforts but argues

that motive is nevertheless irrelevant in connection with its indemnification claim. It states

that Century seeks to distract from its own wrongful conduct and breach of express

contractual obligations.

                                             20
       The Court generally defers ruling on indemnity before the underlying liability of the

parties is determined, but the Court can nevertheless dispose of certain issues of contract

interpretation as a matter of law.         The Court agrees with Pechiney that Century’s

interpretation of its duty to consult is overly restrictive and finds as a matter of law that

Century’s right to indemnity is not barred by any failure to consult with Century prior to

executing the sale agreement with the City. Whether or not its remediation costs were

incurred under the sales contract or not is a matter of no consequence because the City

had the right to order the remediation under environmental law and under its ordinance.

The Court’s earlier finding on that issue is law of the case. Further, the Court rejects the

contention that the remediation was not required by an order or directive. Pechiney’s

efforts were undertaken pursuant to the mandate of a governmental agency. Whether

and what costs should be indemnified can be resolved after the equitable determination

of CERCLA liability by the Court. Further, the Court can address Century’s bad faith

arguments after the CERCLA issues are resolved. At this point, neither party has shown

it is entitled to judgment as a matter of law on those allegations.

       2.      Alcoa’s and Century’s Cross-Motions

       Alcoa and Century have resolved the issues presented in their motions for

summary judgment (D.I. 384 and 385) by stipulation, leaving only one issue for resolution

by the Court: whether the pleadings in this case satisfy the procedural requirements of

Article 12 of the Century/Alcoa Agreement (D.I .380-1).6 The parties have cross-moved



6 Pursuant to the Stipulation, Alcoa and Century agree to the interpretation of most provisions of the
indemnification clause of the Acquisition Agreement. D.I. 420. Notably, they agree that, as between
                                                 21
for summary judgment seeking a to-be-determined amount of defense costs from the

other party and have agreed to defer a ruling on that issue except with respect to Alcoa’s

argument that the pleadings in this case satisfy Alcoa’s obligation to provide notice to

Century regarding Century’s duty to defend and indemnify Alcoa. This issue relates to

Century’s assertion that Century satisfied the conditions for indemnification while Alcoa

did not. The Century/Alcoa Agreement mandates “delivery of a written declaration to

Indemnitor requesting indemnification and specifying to the extent available the basis on

which indemnification is sought” to trigger an indemnity obligation; failure to object “by

delivery of a written notice” within 30 days is deemed acceptance. D.I. 380-1, Ex. 1 at

29, Section 12.03(a) & (b). The record shows that Century sent a letter to Alcoa to “inform

[Alcoa] that Century has claims against Alcoa for indemnity” on May 8, 2006. Century

asserts the letter is the required written declaration. Alcoa responded in a June 2 letter

stating: “nothing provided in your letter dated May 8, 2006 . . . establishes any basis of

liability on the part of Alcoa [and] we reject any and all claims for indemnification.”

       Alcoa argues that on the undisputed record, Alcoa timely objected to any arguable

claim for indemnification or defense by Century. Century argues that there is no evidence

Alcoa ever made a claim for indemnification from Century, and thus this argument fails

out of the gate. It argues that Alcoa’s failure to provide the written declaration to Century

bars Alcoa from seeking indemnification under §12.06(a), so Century has no obligation

to defend or indemnify Alcoa.




Century and Alcoa, Century is not a “responsible party” under CERCLA independent of any obligations
Century might have to Alcoa under the Century/Alcoa Agreement. Id.
                                                22
         The Alcoa/Century Agreement requires that a “claim for indemnification . . . must

be made by Indemnitee by delivery of a written declaration to Indemnitor.” (Ex. 1, §

12.03(a) (emphasis added)). The Court determines as a matter of law that Alcoa’s

complaint in this action satisfies that provision and provides adequate notice to Century

that Alcoa is asserting rights to indemnification. The pleading qualifies as notice of a

claim for indemnification, but to the extent such notice would have triggered a duty to

defend, Alcoa waived or disclaimed that duty by suing Century. One can hardly expect

an alleged indemnitor to defend while it is simultaneously being sued.

         III.   Jury Trial

         The Court addresses the issue of a jury trial on its own motion. The parties have

requested a jury trial and the matter is set for a trial in front of a jury. The Court finds the

CERCLA liability and contribution issues are equitable issues to be determined by the

court.    A trial that includes evidence for the court concerning CERCLA issues and

evidence for a jury concerning questions of fact relating to indemnification contract would

be unmanageable. The jury would undoubtedly be confused by all the arguments,

counterarguments, and supporting evidence intertwined between CERCLA and contract

liability. Accordingly, the Court will defer the determination of contract and indemnification

factual issues, other than those addressed above, until after the CERCLA liability is

determined. Whether there are genuine issues of fact for determination by a jury can be

addressed at or during the trial, and if there are remaining jury issues, a jury trial on those

issues can be scheduled at a later date. In view of the fact that the parties have not been

afforded an opportunity to address the jury trial issue, the parties may file a response to

                                              23
the jury trial issue within seven days of the date of this order and the Court will reconsider

its ruling at that time. In the event there is a bench trial, for judicial economy, the court

will conduct the trial in the District of Nebraska.

       IT IS ORDERED:

       1.     The parties’ motions for summary judgment (D.I. 370, 374, 376, 381, 384,

       385, and 387) are granted in part and denied in part as set forth in this

       Memorandum and Order.

       2.     On the Court’s own motion, the parties’ demands for a jury trial are stricken.

       The matter is set for a bench trial before the undersigned at the Roman Hruska

       Federal Courthouse, 111 South 18th Plz., Omaha, Nebraska on March 23, 2020 at

       9:00 a.m.

       3.     The parties may object or otherwise respond to the Court’s jury trial ruling

       within seven days of the date of this order.



        Dated this14th day of February, 2019.


                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge




                                              24
